1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     Megan C. Hoffman
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 9835
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     megan_hoffman@fd.org
7
     Attorney for Petitioner Justin James Edmisten
8

9                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
10
     Justin James Edmisten.
11                                             Case No. 2:15-cv-00952-RFB-NJK
                 Petitioner,
12                                             Unopposed motion to extend time
           v.                                  to file opposition to motion to
13
     Dwight Neven, et al.,                     dismiss
14
                 Respondents.                  (First Request)
15

16

17

18

19

20

21

22

23

24

25

26
1                                 POINTS AND AUTHORITIES
2          Petitioner Justin James Edmisten respectfully asks this Court to enter an

3    Order extending his deadline for filing a counseled opposition to motion to dismiss by

4    45 days from January 18, 2019 until March 4, 2019.

5          Petitioner mailed his pro se petition for a writ of habeas corpus on May 15,

6    2015. ECF No. 4.

7          On March 21, 2017, this Court reconsidered its previous order denying counsel

8    and appointed the Federal Public Defender, District of Nevada. ECF No. 17.

9          On January 4, 2019, Respondents filed a Motion to Dismiss First Amended

10   Petition for Writ of Habeas Corpus, ECF No. 48. This is a first request for an

11   extension of time.

12         Counsel’s schedule has prevented her from completing her response to the

13   motion to dismiss. Since the motion to dismiss was filed by Respondents, counsel has

14   had the following deadlines: Zanini v. Baker, 3:18-cv-00336 (protective first amended

15   petition); McNair v. Baca, 3:18-cv-00308-HDM-CBC (protective first amended

16   petition); Williams v. Gentry, 17-17422 (opening brief and excerpts of record).

17   Counsel was also out of the office on sick leave on January 17, 2019.

18         Counsel emailed counsel for Respondents, Jessica Perlick, who advised she is

19   not opposed to this request. Petitioner understands that opposing counsel’s non-

20   opposition does not waive any claims, defenses, statute of limitations, or other

21   substantive arguments the Respondents may choose to raise at a later date.

22

23

24

25

26




                                                2
1          This motion is made in good faith and not for the purpose of delay. Petitioner
2    therefore respectfully requests that this Court grant his motion to file an opposition
3    to motion to dismiss on or before March 4, 2019.
4

5          Dated January 17, 2019.
6                                                    Respectfully submitted,

7                                                    Rene L. Valladares
                                                     Federal Public Defender
8

9                                                    /s/Megan C. Hoffman
                                                     Megan C. Hoffman
10                                                   Assistant Federal Public Defender
11

12

13
                                                     IT IS SO ORDERED:
14

15                                                  ________________________________
16                                                  RICHARD    F. BOULWARE, II
                                                     ______________________________
                                                     United States
                                                    UNITED   STATESDistrict Judge JUDGE
                                                                       DISTRICT
17
                                                    DATED this 18th day of January, 2019.
                                                     Dated: ________________________
18

19

20

21

22

23

24

25

26




                                                3
1                              CERTIFICATE OF SERVICE
2          I hereby certify that on January 17, 2019, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Jessica Perlick.

7          I further certify that some of the participants in the case are not registered

8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

9    have dispatched it to a third party commercial carrier for delivery within three

10   calendar days, to the following non-CM/ECF participants:

11         Justin Edmisten
           No. 1047583
12         Lovelock Correctional Center
           1200 Prison Road
13
           Lovelock, NV 89419
14
                                             /s/ Jessica Pillsbury
15                                           An Employee of the
                                             Federal Public Defender
16

17

18

19

20

21

22

23

24

25

26




                                               4
